EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE 
Note: 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed May 10, 2022.

Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 56-78 directed to an invention non-elected without traverse.  Accordingly, claims 56-78 been cancelled.

Allowable Claims
2.	Claims 46, 47 and 49-55 are allowed over the prior art of record.

Terminal Disclaimer
3.	The terminal disclaimer filed on May 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,172,984 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment
4.	Allowable claims 49 and 50 depend upon canceled claim 48, respectively.  Accordingly, examiner is including an examiner’s amendment along with the Allowability Notice below, in order to correct these dependencies of claims 49 and 50.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please CANCEL claims 56-78.
Please amend claims 49 and 50 as follows, so that they depend upon independent claim 46, rather than canceled claim 48, respectively.
i). 	Claim 49. ---The reduced-pressure treatment system of claim 46 [[
ii).	Claim 50. --- The reduced-pressure treatment system of claim 46 [[4

Reasons for Allowance
6.	Please refer to the Allowable Subject Matter section of the non-final rejection mailed November 10, 2021 for examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781